DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed December 14, 2021 has been entered.  Claim 1 has been amended.

2.	As before noted, Applicant elected the invention of Group I, claims 1, 65-67, and 74, drawn to a fusion protein or a composition comprising the fusion protein .
	
3.	Claims 1, 65, 66, and 68-74 are pending in the application.  Claims 68-73 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 3, 2021.

4.	Claims 1, 65, 66, and 74 are currently under prosecution.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing dates of earlier filed applications is acknowledged.  
However, claims 1, 65, 66, and 74 do not properly benefit under §§ 119 and/or 120 
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely February 10, 2019.

Grounds of Objection and Rejection Withdrawn
6.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the remaining grounds of objection and rejection set forth in the previous Office action mailed September 17, 2021.1

Claim Objections
7.	Claim 1 is objected to because the claim recites, “wherein the peptide fragment comprises an amino acid sequence DSSHAFTKDELR (SEQ ID NO: 14) […]”.  It appears that there has been an omission and perhaps the claim should read, “wherein the peptide fragment comprises an amino acid sequence of DSSHAFTKDELR (SEQ ID NO: 14) […]”.  However in that it is not clear how the claim was intended to read, the claim cannot be unambiguously construed and is therefore rejected under 35 U.S.C. § 112(b).  See the rejection that follows.
	If appropriate, and depending upon what subject matter it is that is regarded as teh invention, it is suggested that this issue may be remedied by amending claim 1 to recite, “wherein the peptide fragment comprises an amino acid sequence of DSSHAFTKDELR 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	Claims 1, 65, 66, and 74 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1, 65, 66, and 74 are indefinite for the following reasons:
	Claim 1 recites “wherein the peptide fragment comprises an amino acid sequence DSSHAFTKDELR (SEQ ID NO: 14) […]”.  It appears that there has been an omission and it is not clear how the claim should be read or what subject matter it is that is regarded as the invention.  Perhaps the claim should be amended to read, “wherein the peptide fragment comprises an amino acid sequence of DSSHAFTKDELR (SEQ ID NO: 14) […]” or perhaps not.  It is not clear, but an amino acid sequence of SEQ ID NO: 14 is any two contiguous amino acids of SEQ ID NO: 14 and accordingly if the fusion protein comprises a peptide fragment comprising an amino acid sequence of DSSHAFTKDELR (SEQ ID NO: 14) then the claims are drawn to a fusion protein comprising a peptide fragment comprising any two contiguous amino acids of SEQ ID NO: 14, as opposed to a peptide fragment comprising the amino acid sequence of SEQ ID NO: 14.     
For the above reason it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that 
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention2.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

10.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

11.	Claims 1, 65, 66, and 74 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Beginning at page 5 of the amendment filed December 14, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s argument has been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se 

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to any of plurality of fusion proteins that bind to human HER2 and comprise the amino acid sequence of the light chain of the anti-human HER2 antibody trastuzumab and the amino acid sequence of the heavy chain of the anti-human HER2 antibody trastuzumab, the latter of which is adjoined directly or indirectly via a linker to a fragment of a mammalian p97 protein, which according to claim 1 comprises an amino acid sequence of SEQ ID NO: 14.
To begin, as explained above, because claim 1 recites “wherein the peptide fragment comprises an amino acid sequence DSSHAFTKDELR (SEQ ID NO: 14) […]”, it is herein presumed that there has been an omission and it is believed the claim should read, “wherein the peptide fragment comprises an amino acid sequence of DSSHAFTKDELR (SEQ ID NO: 14) […] [underscoring added for emphasis only]”.  An amino acid sequence of SEQ ID NO: 14 is any two contiguous amino acids of SEQ ID NO: 14 and therefore the claims are drawn to any of a plurality of substantially different fusion proteins comprising a peptide fragment comprising an amino acid sequence of DSSHAFTKDELR (SEQ ID NO: 14) (i.e., any two contiguous amino acids of SEQ ID NO: 14), as opposed to a peptide fragment comprising the amino acid sequence of SEQ ID NO: 14.  However, it is submitted that rather adequately describing at least a substantial number of the claimed fusion protein having such different structures, the specification, at best, only adequately describes an antibody, as opposed to a fusion protein, that 3, wherein said antibody is capable of crossing the blood-brain barrier of a human.  The reasons are many but in brief it cannot be predicted whether any given fusion protein according to the instant claims that comprises a fragment comprising an amino acid sequence of DSSHAFTKDELR (SEQ ID NO: 14) (i.e., any two contiguous amino acids of SEQ ID NO: 14), as opposed to a peptide fragment comprising the amino acid sequence of SEQ ID NO: 14, will be capable of binding to human HER-2 and/or crossing the blood-brain barrier of a human.  This is because according to the disclosure only such an antibody comprising a heavy chain variable domain adjoined to a fragment of a mammalian p97 protein comprising the amino acid sequence of SEQ ID NO: 14 has been found to retain the ability to bind to human HER-2 and be capable of crossing the blood-brain barrier in a human.  It cannot be presumed a priori that just because this was found to be the case, a fusion protein or an antibody comprising a peptide fragment comprising any two contiguous amino acids of SEQ ID NO: 14 (e.g., the amino acid sequence of DD or EL) or a fragment comprising less than the entirety of SEQ ID NO: 14 will be capable of binding to human HER-2 and crossing the blood-brain barrier.  This is especially true given the fact that according to claim 1 the peptide fragment may comprise a number of additional amino acids such that the length of the amino acid sequence thereof does not exceed 20 amino acids.  So, for example, the fragment to which the instant claims are directed might consist of the amino acid sequence YYYYYYYYYDDYYYYYYYYY and yet there is no factual evidence disclosed by this application to support the assertion that a fusion protein according to claim 1, which comprises such a fragment, is one that binds 
Otherwise for the reasons set forth in the preceding Office action it is submitted that the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a), because the skilled artisan could not immediately envisage, recognize, or distinguish fusion proteins comprising fragments of a mammalian p97 protein comprising any two contiguous amino acids of SEQ ID NO: 14, which function in the requisite manner to be used as intended.  As previously noted, according to claim 65 the fusion protein has the ability to cross the blood brain barrier, but as the specification discloses this property of the claimed invention is contingent upon the ability of the fragment of a mammalian p97 protein, namely a peptide consisting of the amino acid sequence of SEQ ID NO: 14, to bind to an LRP1 receptor and/or an LRP1B receptor.  If the fragment of a mammalian p97 protein of which the fusion protein is comprised lacks the ability to bind to an LRP1 receptor and/or an LRP1B receptor the fusion protein is not reasonably expected to be capable of crossing the blood brain barrier.
As also previously explained, it is well known in the art that the consequence of variation in the primary structure of a polypeptide upon its function is highly unpredictable.  Moreover, because the consequence of structural alterations to a peptide fragment comprising less than the entirety of the amino acid sequence of SEQ ID NO: 14 upon the ability of the peptide fragment, when adjoined to a trastuzumab heavy chain, to bind to an LRP1 receptor and/or an LRP1B receptor and/or cross the blood-brain barrier cannot be predicted, the claimed fusion proteins and the fragments of mammalian p97 proteins that are suitably used to construct those fusion protein can only be identified empirically.4
a priori that a particular structural variant of the polypeptide of SEQ ID NO: 14, which comprises any two contiguous amino acids of the amino acid sequence of SEQ ID NO: 14, will have or retain the functional attributes of the parent (i.e., the polypeptide of SEQ ID NO: 14). 
Notably the specification fails to teach which amino acids of the amino acid sequence of the disclosed fragment of human p97 that binds to LRP1 receptor and/or an LRP1B receptor (i.e., the amino acid sequence of SEQ ID NO: 14) are replaced and by which other amino acids; moreover the specification fails to teach which amino acids, if any, may be deleted or inserted such that a resultant structural variant of the polypeptide of SEQ ID NO: 14, which comprises any two contiguous amino acids of the amino acid sequence of SEQ ID NO: 14 but does not have an amino acid sequence exceeding a length of 20 amino acids, has or retains the ability to bind to LRP1 receptor and/or an LRP1B receptor.  Again, if the variant fails to bind to LRP1 receptor and/or an LRP1B receptor, a fusion protein comprising the variant is not reasonably expected to be capable of crossing the blood brain barrier.  
Applicant is reminded that “[patents] are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 
The claims merely bid one skilled in the art to finish the inventive process by discovering which variants of the disclosed fragment of human p97 that binds to an LRP1 receptor and/or an LRP1B receptor, which comprise any two contiguous amino acids of the amino acid sequence of SEQ ID NO: 14 but do not have amino acid sequences exceeding a length of 20 amino acids, have or retain the ability of the parent fragment; but extending such an invitation is not sufficient to satisfy the written description requirement.  This is because, even if arguably the skilled artisan might be able to screen a plurality of variants of the disclosed fragment of human p97 consisting of SEQ ID NO: 14, which comprise any two contiguous amino acids of the amino acid sequence of SEQ ID NO: 14, to identify any that are capable of binding to an LRP1 receptor and/or an LRP1B receptor, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Moreover, Applicant is reminded that an adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).
A “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  
Thus, in this instance, it seems the actual inventive work of producing at least a substantial number of the claimed fusion proteins would be left for subsequent inventors to complete; and as that appears the case, it is submitted that the disclosure cannot be considered to adequately describe the claimed invention in a manner that would 
Here Applicant is duly reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately describes peptides (or fragments of a mammalian p97 protein), which comprise any two contiguous amino acids of the amino acid sequence of SEQ ID NO: 14 but do not have amino acid sequences exceeding a length of 20 amino acids, which can be fused directly or indirectly via a linker to a trastuzumab heavy chain comprising the amino acid sequence of SEQ ID NO: 29, so as to produce a fusion protein further comprising the trastuzumab light chain, which binds to HER2 and is capable of crossing the blood-brain barrier.  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
In point of fact the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, i.e., the ability to cross the blood-brain barrier, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding a fusion protein according to the claims, which has the ability to bind to HER2 and cross the blood-brain barrier of any given animal; without such a fusion protein, it is impossible to practice the invention.
Applicant is advised that possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was “ready for patenting” such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.  However, for inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus; accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  Here, because the claims encompass a genus of fusion proteins comprising any of a plurality of structurally disparate peptide fragments, which have no particular function5 or which presumably must permit the fusion protein to cross the blood-brain barrier6, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed.
Here it is emphasized that the claimed invention is not an antibody, per se; rather it is a fusion protein.  It might be an antibody or it might not be.  Whatever it is, it comprises an amino acid sequence comprising the amino acid sequences of a heavy chain and a 7  Just as not every fruit is an apple, not every fusion protein is an antibody; and describing a fruit by describing only an apple would certainly not suffice to describe even a substantial number of fruits – and similarly describing only an antibody with the intent of describing a fusion protein cannot be considered sufficient.  Here it appears that rather than describing a substantial number of fusion proteins having markedly different structures, which despite their differences comprise an amino acid sequence comprising the amino acid sequences of a heavy chain and a light chain of trastuzumab, and which have the capability of specifically binding to HER-2, the specification only adequately describes an antibody.  Accordingly it is strongly suggested that Applicant consider amending the claims so as to be drawn to an antibody, as opposed to a fusion protein.  
In summary, then, it is submitted that in this case, since the claims are so broad, and the disclosure is so comparably limited, any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to as intended, so as to achieve sought-after objectives or effects.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the properties of the claimed fusion protein, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, although Applicant’s arguments have been carefully considered, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

12.	Claims 1, 65, 66, and 74 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for making and using an antibody that specifically binds to human HER2, said antibody comprising a heavy chain variable domain comprising the complementarity determining regions (CDRs) of the heavy chain variable domain of trastuzumab and a light chain variable domain comprising the CDRs of the heavy chain variable domain of trastuzumab, wherein said heavy chain variable domain is adjoined at the N- or C-terminus thereof to a peptide comprising the amino acid sequence of SEQ ID NO: 14 via an optional peptide linker8, wherein said antibody is capable of crossing the blood-brain barrier of a human, does not reasonably provide enablement for making and/or using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	At page 6 of the amendment filed December 14, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.

M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation. 
 “[A]lthough written description and enablement often rise and fall together, Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice9), it cannot be practiced without undue experimentation.
As explained in the above rejection, the claims are not drawn to an antibody, but rather to a fusion protein comprising the amino acid sequence of SEQ ID NO: 29 adjoined at either terminus via an optional linker to the amino acid sequence of a peptide comprising any two contiguous amino acids of SEQ ID NO: 14, provided that the overall length of the peptide is not greater than 20 amino acids; however, not every such fusion protein or even a substantial number thereof is not reasonably expected to be capable of binding to HER2 and/or crossing the blood-brain barrier of a human.
Therefore it is submitted that at best the specification only reasonably enables the skilled artisan to make and use an antibody that specifically binds to human HER2, said antibody comprising a heavy chain variable domain comprising the complementarity determining regions (CDRs) of the heavy chain variable domain of trastuzumab and a light chain variable domain comprising the CDRs of the heavy chain variable domain of trastuzumab, wherein said heavy chain variable domain is adjoined at the N- or C-terminus thereof to a peptide comprising the amino acid sequence of SEQ ID NO: 14 via an optional peptide linker,10 wherein said antibody is capable of crossing the blood-brain barrier of a human  
Here, given the disclosure, and since the claims are not so limited, it would seem that the specification does little more than state a hypothesis that any given fusion protein having the structural features recited by the claims is a fusion protein having the recited See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, although Applicant’s arguments have been carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



16.	Claims 1, 65, 66, and 74 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Application No. 2019/0192683-A1, as evidenced by U.S. Patent Application Publication No. 2005/038231-A1 (of record) and WO2013065869-A1 (of record).
U.S. Patent Application No. 2019/0192683-A1 (Jefferies) teaches overcoming the difficulties of delivering therapeutic or diagnostic agents to specific regions of the brain represents a major challenge to treatment or diagnosis of many central nervous system (CNS) disorders, including those of the brain and teaches an antibody conjugate comprising a fragment of a human p97 (MTf) protein sequence comprising an amino acid sequence that is identical to that set forth by the instant application as SEQ ID NO: 14, which facilitates passage of the antibody across the blood brain barrier of human; see entire document (e.g., paragraph [0004] and [0007]; and SEQ ID NO: 14).  Jefferies teaches this fragment is linked to a therapeutic antibody and binds to an LRP1 receptor and/or an LRP1B receptor to facilitate delivery of the antibody across the blood brain barrier (see, e.g., the abstract; Table B1; and paragraphs [0039] and [0079]).  Jefferies teaches the antibody binds to HER-2; see, e.g., paragraphs [0009] and [0010].  Jefferies teaches the antibody is trastuzumab; see, e.g., paragraph [0013].  Jefferies teaches the conjugate can be a fusion protein and that for fusion proteins, DNA sequences encoding the BBB-transport moiety, the antibody, and optionally peptide linker components may be assembled separately, and then ligated into an appropriate expression vector so that the reading frames of the sequences are in phase and translation produced a single fusion polypeptide that retains the biological activity of each of individual component polypeptides; see, e.g., paragraph [0264].  Jefferies teaches flexible linkers comprising 
Jefferies does not teach the amino acid sequences of the heavy and light chains of the antibody referred to therein as trastuzumab, but the amino acid sequences of the heavy and light chains of the antibody are inherent characteristics.
As evidenced by U.S. Patent Application Publication No. 2005/038231-A1, the light chain of trastuzumab comprises an amino acid sequence that is identical to the amino acid sequence set forth by the instant application as SEQ ID NO: 36; see entire document (e.g., SEQ ID NO: 1). 
As evidenced by WO2013065869-A1, the heavy chain of trastuzumab comprises an amino acid sequence that is identical to the amino acid sequence set forth by the instant application as SEQ ID NO: 29; see entire document (e.g., SEQ ID NO: 86).
Given the teachings of Jefferies it is submitted that it would have been prima facie 
Absent a showing of any unobvious difference, then, it is submitted that Jefferies would have rendered obvious the claimed invention to one ordinarily skilled in the art as of the effective filing date of the claimed invention.

Double Patenting
17.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

18.	Claims 1, 65, 66, and 74 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,364,567 in view of U.S. Patent Application No. 2019/0192683-A1, as evidenced by U.S. Patent Application Publication No. 2005/038231-A1 and WO2013065869-A1.
The claims of the patent are drawn to a composition comprising a conjugate and a pharmaceutically acceptable carrier, where the conjugate comprises at least one isolated p97 polypeptide of up to 20 amino acids in length comprising an amino acid sequence at least 80% identical to DSSHAFTLDELR (SEQ ID NO:13), which is covalently or operatively linked to an agent or more particularly an antibody that binds to HER-2 or still more particularly to trastuzumab to form a p97-agent conjugate.
The claims do not specify the nature of the linking moiety that functions to link the agent or more particularly the antibody and the p97 polypeptide.
This deficiency and any other minor differences in the subject matter claimed by the patent and the subject matter to which the instant claims are directed is remedied by the teachings of U.S. Patent Application No. 2019/0192683-A1 (Jefferies).
U.S. Patent Application No. 2019/0192683-A1 (Jefferies) teaches overcoming the difficulties of delivering therapeutic or diagnostic agents to specific regions of the brain represents a major challenge to treatment or diagnosis of many central nervous system (CNS) disorders, including those of the brain and teaches an antibody conjugate comprising a fragment of a human p97 (MTf) protein sequence comprising an amino acid sequence that is identical to that set forth by the instant application as SEQ ID NO: 14, which facilitates passage of the antibody across the blood brain barrier of human; see entire document (e.g., paragraph [0004] and [0007]; and SEQ ID NO: 14).  Jefferies teaches this fragment is linked to a therapeutic antibody and binds to an LRP1 receptor and/or an LRP1B receptor to facilitate delivery of the antibody across the blood brain 
Jefferies does not teach the amino acid sequences of the heavy and light chains of the antibody referred to therein as trastuzumab, but the amino acid sequences of the 
As evidenced by U.S. Patent Application Publication No. 2005/038231-A1, the light chain of trastuzumab comprises an amino acid sequence that is identical to the amino acid sequence set forth by the instant application as SEQ ID NO: 36; see entire document (e.g., SEQ ID NO: 1). 
As evidenced by WO2013065869-A1, the heavy chain of trastuzumab comprises an amino acid sequence that is identical to the amino acid sequence set forth by the instant application as SEQ ID NO: 29; see entire document (e.g., SEQ ID NO: 86).
Given claims of the patent in view of the teachings of Jefferies, it is submitted that it would have been obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have produced a recombinant version of the anti-HER-2 antibody trastuzumab comprising a fragment of human p97 consisting essentially of the amino acid sequence of SEQ ID NO: 14 (as set forth by the instant application) adjoined directly or indirectly via a flexible peptide linker comprising glycine, serine, and/or asparagine residues to a polypeptide comprising the heavy chain variable domain of trastuzumab and further comprising a polypeptide comprising the light chain variable domain of trastuzumab, wherein said recombinant antibody has or retains the ability to bind to human HER-2 and by virtue of its binding to an LRP1 receptor and/or an LRP1B receptor, as mediated by the fragment of human p97, has the ability to cross the blood brain barrier.

Conclusion
19.	No claim is allowed.

20.	As before noted, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP2399586-A1 teaches conjugating p97 (MTf) and fragments thereof to therapeutic agents (e.g., antibodies) for delivery across the blood brain barrier.
WO2000050636-A1 teaches a peptide fragment of MTf consisting of SEQ ID NO: 14.
U.S. Patent Application Publication No. 20020059032-A1 teaches a peptide 
U.S. Patent No. 8,722,019 teaches a composition comprising a fragment of p97 and a therapeutic or diagnostic agent.
U.S. Patent Application Publication No. 20170049897-A1 teaches a peptide consisting of the amino acid sequence of SEQ ID NO: 14 and a composition comprising a conjugate comprising a fragment of p97 consisting of the amino acid sequence of SEQ ID NO: 14 and a therapeutic agent.
Newly cited, U.S. Patent Application Publication No. 20130058873-A1 teaches fragments of human melanotransferrin (p97), which are conjugated to therapeutic or diagnostic agents to facilitate the crossing of the blood-brain barrier in humans.

21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                         
slr
February 12, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s response filed December 14, 2021 obviated some of the stated grounds of rejection.  See the Advisory Action mailed January 6, 2022.
        2 See M.P.E.P. § 2172 (II).
        3 The linker that is suitably used is described at pages 23-26 of the specification, but notably this linker should not be overly large (e.g., comprising an amino acid sequence of 5-25 amino acids), must have the ability to adopt a flexible extended conformation without adopting a secondary structure interfere with the function of the fusion protein, and must lack hydrophobic or charged residues that might react with the polypeptide functional epitopes.
        4 Here it is noted that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).
        
        5 See, e.g., claim 1.
        
        6 See claim 65.
        7 The canonical structure of an antibody (e.g., an IgG molecule) is well-known, but here it seems relevant to note that recombinant antibodies such as scFvs have been produced by adjoining the amino acid sequences of the heavy chain and the light chain of trastuzumab via a peptide linker such that the domains formed by the two chains are capable of interacting in a manner that permits each to function as necessary to form an antigen binding site.  However it is very much appreciated in the art that the length of the linker and its amino acid composition can dramatically impact the ability of the “fusion protein” to form a functioning antibody that is capable of specifically binding to an antigen.  Therefore it is well-known in the art that not all “fusion proteins” even if intended to have the functionality of an antibody will necessarily be found to have that functionality.
        8 The linker that is suitably used is described at pages 23-26 of the specification, but notably this linker should not be overly large (e.g., comprising an amino acid sequence of 5-25 amino acids), must have the ability to adopt a flexible extended conformation without adopting a secondary structure interfere with the function of the fusion protein, and must lack hydrophobic or charged residues that might react with the polypeptide functional epitopes.
        9 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        
        10 The linker that is suitably used is described at pages 23-26 of the specification, but notably this linker should not be overly large (e.g., comprising an amino acid sequence of 5-25 amino acids), must have the ability to adopt a flexible extended conformation without adopting a secondary structure interfere with the function of the fusion protein, and must lack hydrophobic or charged residues that might react with the polypeptide functional epitopes.